UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54450 INTERACTIVE INTELLIGENCE GROUP, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of incorporation or organization) 45-1505676 (I.R.S. Employer Identification No.) 7601 Interactive Way Indianapolis, IN 46278 (Address of principal executive offices, including zip code) (317) 872-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesR No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ¨ Accelerated filer R Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ As of July 29, 2011 there were18,822,660shares outstanding of the registrant’s common stock, $0.01 par value. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2011 and 2010 2 Condensed Consolidated Statement of Shareholders’ Equity for the Six Months Ended June 30, 2011 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 6. Exhibits. 24 SIGNATURE 25 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements and Notes to Condensed Consolidated Financial Statements. Interactive Intelligence, Inc. Condensed Consolidated Balance Sheets As of June 30, 2011 and December 31, 2010 (In thousands, except share and per share amounts) June 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $1,728 at June 30, 2011 and $1,148 at December 31, 2010 Deferred tax assets, net Prepaid expenses Other current assets Total current assets Long-term investments Property and equipment, net Deferred tax assets, net Goodwill Intangible assets, net Other assets, net Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Accrued compensation and related expenses Deferred product revenues Deferred services revenues Total current liabilities Long-term deferred revenues Other long-term liabilities Total liabilities Commitments and contingencies Shareholders’ equity: Preferred stock, no par value: 10,000,000 shares authorized; no shares issued and outstanding Common stock, $0.01 par value; 100,000,000 shares authorized; 18,732,872 issued and outstanding at June 30, 2011, 18,157,789 issued and outstanding at December 31, 2010 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings (accumulated deficit) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 1 Interactive Intelligence, Inc. Condensed Consolidated Statements of Income (unaudited) For the Three and Six Months Ended June 30, 2011 and 2010 (In thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues: Product $ Recurring Services Total revenues Cost of revenues: Product Recurring Services Amortization of intangible assets 35 16 70 32 Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangible assets 9 18 Total operating expenses Operating income Other income (expense): Interest income, net 92 67 Other income (expense) ) 90 ) Total other income (expense) ) ) Income before income taxes Income tax expense Net income $ Net income per share: Basic $ Diluted Shares used to compute net income per share: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements 2 Interactive Intelligence, Inc. Condensed Consolidated Statement of Shareholders’ Equity (unaudited) For the Six Months Ended June 30, 2011 (In thousands) Common Stock Additional Paid-in Accumulated Other Comprehensive Retained Earnings (Accumulated Shares Amount Capital Loss Deficit) Total Balances, December 31, 2010 $ $ $ ) $ ) $ Stock-based compensation Exercise of stock options 5 Issuances of common stock 8 Tax benefits from stock-based payment arrangements Comprehensive income: Net income Net unrealized investment loss ) ) Total comprehensive income ) Balances, June 30, 2011 $ $ $ ) $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 Interactive Intelligence, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2011 and 2010 (In thousands) Six Months Ended June 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation andamortization Stock-based compensation expense Tax benefits from stock-based payment arrangements ) ) Deferred income tax ) Accretion of investment income ) ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Other current assets ) Other assets ) (8
